DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/2022 has been entered.
Drawings
The drawings filed 9/29/2022 have been approved by the Examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the Examiner is unclear the relationship among claimed elements.  Does the controller connect to the communication circuitry?  Does the controller use “retrieved information” of the communication circuitry or use its own through the sensors? If this is the case (Controller use its own through the sensors, the retrieved information lacks of antecedent basis).
Still refer to claim 1, the Examiner is unclear the circuit connection of the output circuitry.  Does the output circuitry connect to the controller and configured to provide output indicative of a failing sensor?
Claims 2-13 are rejected for being dependent to the rejected claim 1.
For the purpose of examination, the Examiner gives a broadest reasonable interpretation to the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-14, 17-22  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kale et al. (US 2021/0049480 A1) in view of Morrison (US 2015/0353192 A1).
Regarding claim 1, Kale et al. discloses a battery maintenance device (Fig. 1) for performing maintenance on a battery pack (351)(Fig. 20) of an automotive vehicle (111) powered by the battery pack (351), comprising: communication circuitry (139) configured to retrieve information related to condition of batteries/cells of the battery pack (351) obtained using sensors (103, 353, 355) in the battery pack (351); measurement circuitry separate from the sensors (103, 353, 355) in the battery pack configured to couple to batteries/cells of the battery pack (351) and obtain measurement information related to a measured condition of batteries/cells of the battery pack; a controller (Figs. 3-5) configured to verify operation of the sensors (103, 353, 355) in the battery pack (351) by comparing the retrieved information (Steps 209) with the measurement and provide a comparison output; and output circuitry configured to provide an output indicative (Par. [234]) of a failing sensor in the battery pack based upon the comparison output. 
Regarding claim 14, Kale et al. discloses a method of repairing a battery pack (351) or module of a battery pack comprising: retrieving information (Step 201) related to condition of batteries/cells of the battery pack (351) obtained using sensors (103, 353, 355) in the battery pack (351); measuring a condition of battery/cells of the battery pack using measurement circuitry (131) separate from the sensors (103, 353, 355) in the battery pack and providing measurement information output (Thru element 171); verifying operation of a sensor (Step 361, the operating parameters of the battery obtained by the sensors, the operation of the sensors are verified thru parameters obtained) in the battery pack (351) by comparing the retrieved information with the measurement information (Step 363) and providing a comparison output; outputting information related to a failing sensor in the battery pack based on the comparison output (Step 365).  
The only difference between Kale et al. and the claimed invention is that the claimed invention recites the information related to state of charge, whereas Kale et al. discloses the information related to the condition of the battery pack that may include the state of charge.
Morrison discloses all electric multirotor full scale aircraft for computing personal transportation and security surveillance and further discloses the information related to state of charge (Block 408 communicates state of charge of battery 18).
It would have been obvious before the effective filing date of the claimed invention to a person having skill in the art to incorporate the information related to state of charge as taught by Morrison into the system of Kale et al. because such information related to state of charge is typical in battery management and involve only routine experimental.
Regarding claims 4, 17, Kale et al. discloses the measurement circuitry applies a resistive load to battery/cells of the battery pack (Par. [059], [231]).  
Regarding claims 5, 18, Kale et al. discloses the measured condition of battery/cells of the battery pack comprises voltage (Thru sensor 355).  
Regarding claims 6, 19, Kale et al. discloses the measured condition of battery/cells of the battery pack comprises a dynamic parameter (Pars. [123], [125]).  
Regarding claims 7, 20, Kale et al. discloses the comparison output from the controller is indicative of the retrieved information and the measurement being within an acceptable range (Par. [220]).  
Regarding claims 8, 21, Kale et al. discloses the acceptable range is stored in a memory (In 149 or 131, par. [220]).  
Regarding claim 9, Kale et al. . The battery maintenance device of claim 1 wherein the output is provided to an operator (Step 227)(Fig. 9).  
Regarding claim 10, Kale et al. discloses the output is provided to the battery pack (351).  
Regarding claims 11, 22, Kale et al. discloses the output is used to calibrate (Par. [050]) a sensor of the battery pack (The ANN 125 using sensor data stream, calibrate ANN 125 is calibrate sensor system).
  Regarding claim 12, Kale et al. discloses the output is used to program a controller (125) of the battery pack.
Regarding claim 13, Kale et al. discloses the output is provided to a remote location (Through element 115).
Claims 2, 15, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kale et al. (US 2021/0049480 A1) in view of Morrison (US 2015/0353192 A1) in view of Cardinale (US 2002/0152791 A1).
 Regarding claims 2, 15, Kale et al. does not explicitly disclose the measurement circuitry couples to battery/cells in the battery pack using Kelvin connections.
The only difference between Kale et al. and the claimed invention is that the claimed invention recites the information related to state of charge, whereas Kale et al. discloses the information related to the condition of the battery pack.
Morrison discloses all electric multirotor full scale aircraft for computing personal transportation and security surveillance and further discloses the information related to state of charge (Block 408 communicates state of charge of battery 18).
Kale et al. and Morrison does not explicitly discloses measurement circuitry using Kelvin connections.
Cardinale discloses a method and apparatus for automatic process control for biasing and testing heated electrode refrigerant sensors and further discloses the measurement circuitry using Kelvin connections (Cardinale’s par. [025]).
It would have been obvious before the effective filing date of the claimed invention to a person having skill in the art to incorporate the information related to state of charge as taught by Morrison and the Kelvin connections, as taught by Cardinale into the  measurement circuit of Kale et al. because of the same reason as set forth in claim 1 and because the Kelvin connection is well known for applying voltage to measure current flowing in the target to determine parameter such as sheet resistance of thin film or the like.
Response to Arguments
Applicant's arguments filed 9/29/2022 have been fully considered but they are not persuasive. 
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT Q. NGUYEN whose telephone number is (571)272-2234. The examiner can normally be reached 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VINCENT Q NGUYEN/Primary Examiner, Art Unit 2858                                                                                                                                                                                                   

November 1, 2022